Citation Nr: 1820944	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  13-21 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of left arm injury, status post fracture and contusion to median and ulnar nerves.

2.  Entitlement to an initial compensable rating for residual scar of left elbow.

3.  Entitlement to service connection for traumatic brain injury (TBI).

4.  Entitlement to service connection for seizures, claimed as secondary to TBI.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1991 to April 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).

In January 2018, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  The record was held open for an additional 60 days following the hearing to allow for the Veteran to submit additional evidence if he desired to do so.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent a VA examination of his left arm disability for compensation rating purposes in December 2009.  During the Veteran's January 2018 Board hearing, the Veteran's representative asked the Veteran: "So since 2009, do you think your condition has gotten better, stayed the same or gotten worse?"  The Veteran answered: "It's gotten worse...."  The Veteran cited increased problems with "numbing" and "shock" in the left arm.  Some of the Veteran's description of left arm impairment associated with the left arm injury with nerve involvement overlaps with his description of impairment from the left elbow scar.  Regarding the scar, the Veteran described that it had "always been numb," but that his problems with the scar now involve "sensitivity .... when it gets cold ... it gets like more intense for some reason....  It's very sensitive ...."  The Board notes that the Veteran's left elbow scar was addressed in the December 2009 VA examination report, but the Veteran's current symptom complaints does not appear to have been contemplated by the examination at that time, and the scarring has not been examined for VA compensation rating purposes since that time.  

VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Board finds that a new VA examination is warranted to assess the current severity of the Veteran's left arm disabilities, including the left elbow scarring.

Discussion on the record during the January 2018 Board hearing additionally identified the existence of potentially pertinent VA medical records, those created from May 2014 to the present, that have not yet been made available for review in the claims-file.  During the processing of this remand, the AOJ shall have the opportunity to associate the pertinent VA medical records with the claims-file.

Additionally, during the January 2018 Board hearing, the Veteran revealed that he has "been disabled through Social Security now for almost eight years ... from the seizures and then from my back and other things."  The Board notes that a copy of a February 2012 SSA Decision is of record and it shows that the pertinent SSA adjudication concerned disabilities specifically including "seizure disorder" and "organic brain disorder."  As discussed during that hearing, the Veteran's complete records in the possession of the Social Security Administration (SSA) are not currently available for review in the claims-file.  The record was held open for 60 days following the January 2018 Board hearing to afford the Veteran the opportunity to obtain and submit the outstanding SSA records, but the SSA records have not been received.

The SSA records appear to be relevant to the Veteran's intertwined TBI and seizures claims on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  The duty to assist includes requesting information and records from SSA which were relied upon in any disability determination.  Hayes v. Brown, 9 Vet. App. 67 (1996).  In addition, there are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the intertwined TBI and seizure issues must be remanded for appropriate action to attempt to obtain the outstanding pertinent SSA records.

The Board also notes that the February 2012 SSA Decision shows that the pertinent SSA adjudication concerned other disabilities specifically including "right shoulder degenerative joint disease."  The Veteran's appeal before the Board includes a question of whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability.  The Board defers appellate consideration of this issue pending the completion of actions directed by this remand.  Because this case is being remanded for additional development featuring action to obtain medical evidence that is constructively of record but not yet available for actual review in the claims-file, deferral of review of the question of whether new and material evidence has been added to the record since the November 1993 prior denial is appropriate so that the Veteran's petition may be considered with review of the complete record.

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his disabilities on appeal (in particular, those VA medical records created from May 2014 to the present).  If the Veteran has received private treatment that is not yet documented in the record, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment. 

2.  The AOJ should contact the Social Security Administration (SSA) and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim of disability benefits.  (A February 2012 SSA determination is currently of record, but not the complete set of associated evidence/records.)

3.  After the record is determined to be complete, the AOJ should afford the Veteran VA orthopedic, neurologic, and scar examinations to determine the severity of his service-connected left arm disabilities, including post-surgical scarring, residuals of fracture, and contusion to median and ulnar nerves.  The Veteran should be interviewed and all indicated tests and studies should be accomplished.  All findings should be reported in detail.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination(s).  In particular:

a. The orthopedic examination should record the results of range of motion of the elbow (1) on BOTH active and passive motion, (2) in weight-bearing and non-weight-bearing, and (3) of the opposite undamaged joint (to the extent applicable/possible). If the examiner is unable to conduct the required testing he or she should clearly explain why that is so; and

b. The orthopedic examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess OR ESTIMATE the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss of the elbow. If the Veteran is not having a flare-up when examined, the examiner should determine whether he or she can estimate, given the Veteran's description of symptoms, what his range of motion would be on flare-up. If it is not feasible to offer such an opinion to any degree of medical certainty without resort to speculation, the examiner must provide a specific explanation for why this is so. If such an opinion is not procurable based on a lack of knowledge, then the inability to offer such an opinion must be based on a lack of knowledge among the "medical community at large," and not merely a lack of expertise, insufficient information, or unprocured testing on the part of the examiner; and

c. The neurological examiner should describe in detail the frequency, duration and severity of any symptomatology and loss of function in daily activities, including work and physical activity, related to the service-connected disability of the median and ulnar nerves; and

d. The scars examiner should describe in detail the frequency, duration and severity of any symptomatology and loss of function due to the service-connected scar.

4.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claims remaining on appeal.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




